1                                                                           JS-6
2
3                                                   Death Penalty
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                Case No. EDCV 15-2529 R
11                                            )
     RICKIE LEE FOWLER,                       ) DEATH PENALTY CASE
12                                            )
           Petitioner,                        ) JUDGMENT
13                                            )
     v.                                       )
14                                            )
     RONALD DAVIS,                            )
15                                            )
           Respondent.                        )
16                                            )
17
18         Pursuant to the Order Denying Petition For Writ Of Habeas Corpus issued
19   simultaneously with this Judgment, IT IS HEREBY ORDERED AND
20   ADJUDGED that the Petition is denied, and judgment is entered dismissing the
21   Petition with prejudice. The Court issues a certificate of appealability in
22   connection with the denial of relief on Grounds One and Two and subclaim 5a of
23   the Petition. The Order constitutes final disposition of the Petition by the Court.
24         The Clerk is ordered to enter this judgment.
25   Date: November 19, 2018
26
27                                        ________________________________
                                                  MANUEL L. REAL
28                                        UNITED STATES DISTRICT JUDGE
     CC: Capital Habeas Group
